Citation Nr: 0116800	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 
1974, and from September 1978 to April 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Huntington RO, which denied the veteran's claims for service 
connection for bilateral foot disability, for bilateral 
hearing loss, and for tinnitus.  The veteran timely perfected 
an appeal to the Board, and, in March 2001, appeared at a 
hearing before the undersigned Board Member in Washington, 
DC.

During the veteran's Board hearing, he raised the additional 
issue of entitlement to service connection for sinusitis.  As 
this issue has not yet been adjudicated, it is referred to 
the RO for appropriate action.

Also during the hearing, the veteran submitted additional 
evidence (consisting of VA treatment records) with a signed 
waiver of RO jurisdiction, permitting the Board to consider 
such evidence in connection with the current appeal.  See 
38 C.F.R. § 20.1304 (2000).  However, because all the issues 
on appeal are being remanded for additional development and 
adjudication, as explained below, it would be more efficient 
for the RO to consider the evidence submitted at the hearing, 
along with all other evidence associated with the claims 
pursuant to this the remand, in readjudicating each of the 
claims on appeal.  Thus, the evidence received at the 
veteran's Board hearing is likewise referred to the RO.



REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by a veteran's 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

A regards the veteran's claimed bilateral foot disability, 
the Board notes that the veteran's service medical records 
show, starting in October 1978, complaints and/or treatment 
for foot pain and/or swelling diagnosed as pes planus.  See 
service medical records dated in October 1978, December 1978, 
and September 1979; separation examination dated in April 
1980; and x-ray dated in February 1979 (slight pes planus).  
Moreover, a March 1999 VA treatment record reflects a 
diagnosis of bilateral pes planus.  As to the veteran's 
hearing loss, service medical records show the veteran being 
diagnosed, on one occasion, with hearing impairment as 
required by regulation (see 38 C.F.R. § 3.385 (2000)).  See 
March 1976 periodic examination.  However, during the April 
1980 separation examination, no hearing loss was shown.  
Moreover, post-service medical records are negative for 
complaints, diagnoses, or treatment for hearing loss.  As to 
the veteran's tinnitus, both service and post-service medical 
records are negative for complaints, diagnoses, or treatment 
for tinnitus.  On the basis of the evidence of record, the RO 
denied each of the veteran's claims as not well grounded.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

Under the circumstances, the Board finds that the RO should 
arrange for the veteran to undergo appropriate examinations 
to ascertain whether the veteran currently has current foot 
disability, hearing loss disability, and/or tinnitus, and, if 
so, the relationship, if any, between each diagnosed 
disability and the veteran's active military service.  The 
veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
to any of the scheduled examinations, the RO should obtain 
and associate with the record any notice(s) sent to him 
concerning such examination.

To ensure that the record upon which each examiner considers 
the veteran's pertinent medical history is complete, the RO 
should undertake other appropriate development prior to 
arranging for the veteran to undergo examination.   

The Board notes that veteran testified that he had served 
with the National Guards in Iowa and West Virginia from 1974 
to 1978.  However, while the RO has verified that the veteran 
had two periods of active duty (the first in 1974 and the 
second from 1978 to 1980), nothing in the record supports the 
veteran's claim as to this other service.  Therefore, on 
remand, the RO must once again verify the veteran's dates of 
service, including all periods of reserve service.

The RO should also obtain and associate with the record all 
outstanding pertinent medical records, to specifically 
include all outstanding records that may be available from 
the service department as well as from VA facilities.  
Specifically, the Board notes that the record on appeal does 
not contain either service medical records from the veteran's 
first period of active duty or from the time the veteran 
claimed he served with reserve components in Iowa and West 
Virginia (i.e., from 1974 to 1978), except for April 1973 and 
March 1976 examination reports.  Likewise, it appears that 
some service medical records from the veteran's second period 
of active duty may be missing, and there is no clear 
indication that such records do not exist (for example, the 
report an entry examination for the veteran's second period 
of active duty).  Moreover, the veteran reported that he had 
been treated, between 1974 and the mid-1980's, at an Iowa VA 
medical center (VAMC) as well as at the VAMC in Huntington, 
West Virginia.   The veteran also reported that during the 
1990's he had been treated at the Clarksburg and Pittsburgh 
VAMCs.  While the claims file currently includes medical 
records from the "University Drive" VAMC dated from January 
to October 1998, and records from the Clarksburg VAMC dated 
in February and March 1999, all outstanding records from each 
of the named facilities must be obtained.  In this regard, 
the Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  



The RO should also obtain outstanding pertinent medical 
records from any other sources or facilities identified by 
the veteran, to include all medical records prepared in 
connection with his claim for Social Security Administration 
(SSA) disability, as well as conduct any other indicated 
development and/or notification action before adjudicating 
the claims on appeal on the merits.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1. The RO should attempt to verify, 
through official channels, all of the 
veteran periods of military service.  
Each request and response received 
should clearly be documented in the 
claims file.

2. The RO should undertake all necessary 
steps to obtain and associate with the 
record all outstanding service medical 
records from the veteran's first and 
second periods of active service, as 
well as any and all outstanding 
medical records from the Iowa and West 
Virginia National Guard for the period 
1974 to 1980.  Each request and 
response received should clearly be 
documented in the claims file.

3. The RO should obtain and associate 
with the record copies of any SSA 
decision(s) pertaining to the veteran, 
as well as the medical records upon 
which each decision was based.  Each 
request and response received should 
clearly be documented in the claims 
file.

4. The RO should undertake all necessary 
steps to obtain and associate with the 
record all outstanding pertinent 
medical records, since 1974, from the 
VA medical facilities in Iowa, 
Huntington, West Virginia, Clarksburg, 
Pittsburgh (and, if a separate 
facility, "University Drive"), as 
well as from any other source(s) or 
facility(ies) identified by the 
veteran.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to 
do so before arranging for him to 
undergo medical examination.

5. Following the receipt of all available 
evidence and information received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo comprehensive 
VA examination by a podiatrist and an 
otolaryngologist to obtain assessments 
as to the current nature and etiology 
of any current bilateral foot 
disability, bilateral hearing loss, 
and tinnitus.  The complete claims 
folder, including a copy of this 
REMAND, must be furnished to, and be 
reviewed by, each physician designated 
to examine the veteran.  All indicated 
tests and studies (to include 
audiological evaluation and x-rays) 
should be accomplished, and all 
clinical findings should be reported 
in detail.  After examination of the 
veteran, and consideration of his 
pertinent history and assertions and 
sound medical principles, each 
physician should offer an opinion as 
to whether the veteran has current 
bilateral foot disability, bilateral 
hearing loss, and/or tinnitus, as 
appropriate, and, if so, whether it is 
as least as likely as not that that 
the diagnosed disability is a result 
of disease or injury incurred or 
aggravated during active military 
service.  Each physician's typewritten 
report must include all examination 
findings, along with the complete 
rational for each opinion expressed 
and conclusion reached.

6. If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

7. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

9. After completion of the above 
requested development, and any other 
indicated development and/or 
notification action, the RO should 
adjudicate the claims on appeal in 
light of all pertinent evidence (to 
include all that associated with the 
claims file since the September 1999 
Statement of the Case).  and all 
pertinent legal authority.  The RO 
must provide adequate reasons and 
bases for its determinations.

10. If any of the benefits sought on 
appeal continue to be denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, 
and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


